479 F.2d 1044
Freddie H. DREYER, Plaintiff-Appellee,v.Frances T. Freeman JALET, Defendant-Appellant,Robert SLAYMAN, Plaintiff-Appellee,v.Frances T. Freeman JALET, Defendant-Appellant,Donald Allen LOCK, Plaintiff-Appellee,v.Frances T. Freeman JALET, Defendant-Appellant.
No. 73-1010 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 9, 1973.

Stuart M. Nelkin, W. W. Kilgarlin, Frederick S. Grossberg, David H. Berg, Henry M. Rosenblum, Houston, Tex., William K. Kimble, Austin, Tex., Leon S. Hirsch, Houston, Tex., for defendant-appellant.
Max H. Jennings, Houston, Tex., for Dreyer.
Thomas M. Phillips, Houston, Tex., for Slayman.
Donald K. Eckhardt, Houston, Tex., for Lock.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
After consideration of the brief, trial record and reported memorandum opinion of the District Judge, D.C., 349 F. Supp. 452, we conclude that the district court should be


2
Affirmed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I